DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 48-71 are pending in the application.
This office action is in response to the amendment filed on 5/12/2022.
All previous rejection not reiterated in this office action are withdrawn.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 24). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant did not respond to this objection in the reply filed on 3/12/2022. Therefore, it is maintained for same reason discussed previously.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 48-67, 70 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (WO2006066048) in view of Hannon (US20060135456) and Scherr (Cell Cycle, 2007-2-15, Vol.6, no.4, pages 444-449).
Chang teaches a method of delivering one or more small interfering RNAs to a eukaryotic cell using a bacterium (page 2, lines 10-12).  Chang teaches a method of regulating gene expression in a eukaryotic cell by introducing a bacterium into the cell, wherein the bacterium contains one or more siRNA or one or more DNA molecules encoding one or more siRNAs, and the expressed siRNAs direct the multienzyme complex RISC of the cell to interact with mRNA to be regulated, and the gene may be k-ras (page 2, lines 20-24). Chang teaches the one or more DNA molecules are introduced to the eukaryotic cell through bacterial lysis (page 3, lines 27-28).  Chang teaches that bacterial strains may be engineered to be more invasive to access the cytoplasm of a cell, by introducing cytoplasm targeting genes such as Hly (listeriolysin O of Listeria encodes Hly) into the bacterium (page 20, lines 1-7, 12-24).
However, Chang does not teach the RNA molecule is miRNA, pre-miRNA or pri-mRNA or DNA encoding said RNA.  Chang does not teach the bacterium further comprises an enzyme or genetic material encoding an enzyme such as Dicer.
Hannon teaches method for attenuating (regulating) expression of a target gene in a mammalian cell by activating one or both of a Dicer activity or an Argonaut activity in the cell and introducing into the cell a double stranded RNA (dsRNA) that targets the target gene (paragraph [0008]).  Hannon teaches the Dicer and Argonaut gene may be introduced recombinantly into the host cell or activated by endogenous factor which upregulates or inhibits the degradation of the protein (paragraph [0011]).  Hannon also teach that shRNA may be introduced into the host cell, wherein it is processed by DICER to produce siRNA (paragraph [0070]).  
Scherr teaches RNAi is a multi-step process that can be activated at different stages by specific forms of regulatory RNAs including siRNAs, shRNAs and miRNAs, wherein siRNA bypasses nucleus processing, but miRNA precursor is first processed in the nucleus from primary pri-mRNA by RNAse III Drosha into 70-90 nt stem loop pre-miRNAs, and then processed by Dicer into 21-23 miRNA duplexes to regulate mRNA (page 445, 1st col., 2nd paragraph).  Scherr teaches the increasing understanding of miRNA biogenesis lead to alternative approaches for sequence specific gene silencing based on the expression of artificial miRNAs by replacing endogenous with recombinant sequences in miRNA transgenes, and said miRNA may be expressed using mono- or polycistronic transcripts from pol II promoters allowing the use of tissue specific and conditional expression systems (page 445, 2nd col).  Scherr teaches that expression of miRNA has advantage over transient transfection with siRNA for induction of stable gene silencing and lower cost (page 447, 1st col., 2nd paragraph).  
It would have been obvious to an ordinary skilled in the art that the method of using live attenuated bacterium to deliver siRNA to eukaryotic cells may also deliver miRNA or precursor to eukaryotic cell based on the combined teaching from Chang, Hannon and Scherr.  Chang teach that delivering RNAi to target is a major hurdle, and bacterial mediated gene silencing has the advantage of being controlled by use of antibiotics and attenuated strains that unable to multiply.  The ordinary skilled in the art would thus be motivated to use engineered bacterium as taught by Chang to deliver miRNA or precursor because Scherr teach miRNA is more stable than transient effect of siRNA in regulating target gene expression.  The ordinary skilled in the art would recognize that shRNA or miRNA precursors needs to be processed before it functions in the RISC complex based on the teaching from Scherr, and Hannon demonstrated that shRNA may be processed in cells by recombinant expressing a processing enzyme, Dicer and Argonaut.  Based on the teaching from Hannon, the ordinary skilled in the art would be motivated to express a processing enzyme (DICER) in the bacterium that delivers miRNA precursor rendered obvious by Chang and Scherr.  Therefore, the claimed invention of claim 48, 65, 66 and 71 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Regarding claim 49-51, Scherr teaches miRNA precursor is pre-miRNA and pri-miRNA and processed to mature miRNA by Dicer and Drosha, and duplex miRNA (see Figure 1).  
Regarding claim 52-54, Chang teaches the bacteria that delivers the RNA or RNA encoding DNA may be live invasive bacteria such as Shigella spp., Salmonella spp., Listeria spp., and Escherichia coli (see page 12, lines 1-4).
Regarding claims 55-56 and 60, Chang teaches that the invasive properties of a bacterial strain may be engineered to be more invasive by include genes encoding “cytoplasm-targeting genes,” such as listeriolysin O encodes Hly enzyme (page 20, lines 3-10).  
Regarding claims 57 and 58, Chang teaches the promoter that controls the DNA expression is T7 promoter (page 30, line 3).  
Regarding claim 59, Chang teaches the promoter controls the expression of the DNA molecule may be eukaryotic promoter such as U6 and H1 (page 3, lines 17-22).  
Regarding claims 61, 62 and 64, Chang teaches the eukaryotic gene may be animal, mammalian, human and avian (page 22, lines 5, 12-15). 
Regarding claims 63, 67 and 70, Chang teaches that the target gene may be k-ras, which is a cancer related gene (page 3, line 4-5). 
Response to Arguments
In response to the rejection, Applicant argues that the rejection used hindsight reasoning and the combination from prior art lack reasonable expectation of success.  Applicant argues that the rejection errs by equating miRNA with siRNA, and swaps one with another, without reasonable expectation of success. Applicant cites Lam et al. and points out that the mechanism of actions and clinical application are distinct between siRNA and miRNAs, and the requirements for the sequence design and therapeutic applications of siRNA and miRNA are different.  Applicant argues that based on such knowledge, an ordinary skilled in the art would not simply seek to swap miRNA into an siRNA based therapeutic method that is taught in Li, without any additional motivation and assurance of reasonable expectation of success. Applicant argues that such motivation and assurance of reasonable expectation of success is not provide by Hannon and Scherr.  
The above argument has been fully considered but deemed unpersuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the present case, the motivation to combine is clearly set forth in the Scherr reference because Scherr teach miRNA is more stable than transient effect of siRNA in regulating target gene expression, also at a lower cost (page 447, 1st col., 2nd paragraph).  Applicant is correct that siRNA and miRNA has different mechanism of action, however, both mechanism are well understood at the time of filing as evidenced by the teaching from Scherr (page 445, 1st col., 2nd paragraph), and Hannon (paragraph [0008] and [0011]). The ordinary skilled in the art would understand what is required to make a bacterium comprising miRNA or precursor, and necessary processing enzymes for the purpose of silencing a specific gene following combined teaching from Hannon and Scherr, even though the design is different. The ordinary skilled in the art would have reasonable expectation of success to perform the following claimed steps: “making a bacterium comprises double stranded miRNA or precursor and processing enzymes and lysing said bacterium after infecting an animal cell,” following combined teaching from Hannon and Scherr. The ordinary skilled in the art does not need to have any “assurance” for practice the claimed method, but only reasonable expectation of success to practice the method step as claimed.  There is no evidence from the record that the claimed steps cannot be practiced with reasonable expectation of success. Therefore, for reasons discussed in the previous office action and set forth above, this rejection is still considered proper and maintained.


Claims 68 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang, Hannon and Scherr, as applied to claims 48-67, 70 and 71 above, and further in view of Brown (US 8,173,611).
The teaching from Chang, Hannon and Scherr has been discussed above.  
However, none of the references teaches a disorder caused by at least one defective miRNA in said animal (claim 68) or upregulated miRNA in said animal (claim 69), wherein the bacteria further comprises a functional miRNA or precursor to said miRNA, or DNA encoding said precursor (claim 68), or an antisense inhibitor of said miRNA, precursor or DNA encoding said precursor (claim 69).
Brown teaches method of identifying miRNA with specific cellular function and are relevant to therapeutic applications (abstract).  Brown teaches synthetic miRNAs and miRNA inhibitors have been developed that can be transfected into mammalian cells to introduce miRNAs into cell or inhibit the activity of the miRNAs, such miRNA and miRNA inhibitor includes let-7, which is known to regulate Ras and Myc oncogenes (see example 13, 2nd paragraph, col.9).  Brown further teaches miRNAs in Lupus, prion diseases and strokes that are increased or decreased in expression (see examples 14-16).
It would have been obvious to an ordinary skilled in the art that the bacterial strain delivering miRNA or precursor rendered obvious by Chang, Hannon and Scherr may also deliver functional miRNA or inhibitors to miRNA to diseased animal cells that has increased or decreased expression of an endogenous miRNA.  The ordinary skilled in the art would have been motivated to do so because Brown teaches synthetic miRNA or inhibitors to miRNA may be used to regulate abnormal expression of endogenous miRNA that causes disease.  The ordinary skilled in the art would have reasonable expectation of success to introduce synthetic miRNA and inhibitors of miRNA construct into a live bacteria strain rendered obvious by the teaching of Chang, Hannon and Scherr following teaching from Brown and the other cited references. Therefore, the claimed invention of claims 68 and 69 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made. 
Response to Arguments
In response to the rejection, Applicant argues that Brown is silent on why one might want to replace the siRNA in the delivery system taught by Li with miRNA, and one might reasonably expect success in such wholesale replacement.
The above argument has been fully considered but deemed unpersuasive. As discussed above, the motivation to combine the reference, and using miRNA system is taught by Scherr, who specifically teaches miRNA is more stable and low cost. The reasonable expectation of success is also taught by combined teaching from Li, Hannon and Scherr as discussed above. Therefore, for reasons discussed in the previous office action and set forth above, this rejection is still considered proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636